PER CURIAM.
Defendant appeals from judgment in a legal malpractice suit, and plaintiff cross-appeals from the same judgment. We find no merit in the points raised by appellant, but agree with cross-appellant that the trial court abused its discretion in denying additur.
There was no competent substantial evidence that the damages sustained by cross-appellant amounted to only the $250,000 as awarded by the jury. Rather, the only competent substantial evidence was that the damages sustained by cross-appellant were $520,975.65. We think the trial court overlooked some of the criteria which, according to section 768.74(5), Florida Statutes (1995), the court shall consider in determining whether additur should be granted. We point out in particular the criterion stated at section 768.74(5)(d): ‘Whether the amount awarded bears a reasonable relation to the *672amount of damages proved and the injury suffered ...”
Affirmed in part and reversed in part. The trial court is directed to grant additur consistent with the above, and, if appellant does not agree to the additur, a new trial on damages only. § 768.74(4), Fla. Stat. (1995).
GUNTHER, POLEN and KLEIN, JJ., concur.